Citation Nr: 1525710	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an increased rating for residuals of right ankle injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of right 5th metatarsal fracture, currently evaluated as 20 percent disabling.







ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination of record is from April 2012.  There has been considerable private and VA outpatient treatment records submitted since that examination.  The more recent evidence suggests a disability picture worse than that in the April 2012 VA examination report.  In addition, the evidence reflects that the primary symptoms of the Veteran's disability are chronic right foot pain due to Achilles inflexibility and plantar fascitis.  Those disabilities, however, are not service connected.  The examiner opined that those two disabilities were separate entities from the service-connected right ankle and right 5th metatarsal disabilities.  The examiner did not, however, provide a rationale for the opinion.  In light of the new evidence, further medical input is needed in order for the Board to render an informed decision.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a new VA examination to determine the current severity of the Veteran's right foot and ankle disability.  The claims file must be provided for review by the examiner as part of the examination.  

The examiner must clearly delineate all pathology attributable to the service-connected right ankle disability and right 5th metatarsal fracture from other foot and ankle disability. 

The examiner should also identify all symptomatology attributable to the service-connected right ankle disability and right 5th metatarsal fracture, to include whether there is any limitation of motion, ankylosis, or symptomatic scarring.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination. 

The examiner must discuss whether any Achilles inflexibility and plantar fascitis are separate entities from the service-connected right ankle fracture and right 5th metatarsal fracture residuals.  If so, the examiner must provide a rationale for any such conclusion.  

2.  After completion of the above, readjudicate the issues on appeal.  If the decisions remain in any way adverse to the Veteran, he should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




